GARDEN, JUDGE:
On the evening of February 27, 1979, the claimant, a resident of Sistersville, was returning to his home after attending a basketball game in Morgantown. He was operating his 1978 Honda Accord automobile in a westerly direction on Route 7. It was cold, but the road was free of any ice or snow, and he was travelling at a speed of 35 miles per hour in a posted speed limit area of 55 miles per hour.
After the claimant had proceeded approximately 20 miles west of Morgantown, he suddenly came upon a badly deteriorated portion of pavement in the westbound lane of Route 7. This particular area covered the entire width of the westbound lane and extended approximately the length of an automobile. As a result, damage in the amount of $145.03 was sustained by the vehicle. While the evidence reflected that respondent had erected a “Rough Road” sign some 15 or 16 miles from the scene of the accident, it was equally apparent that no warning signs had been erected near the accident site.
This is not the usual claim of a motorist striking an isolated pothole in a highway. The testimony clearly established that the claimant’s vehicle was damaged when it struck a deteriorated section of the highway covering the entire width of the westbound lane of travel and extending somewhere between 10 to 15 feet in length. It may have been that respondent, due to the winter weather, had chosen not to repair this area, but this Court is of the opinion that at least some type of warning sign should have been erected, and the failure to do so constituted negligence. An award in the amount of $145.03 is thus made.
Award of $145.03.